Citation Nr: 0400542	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-04 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for myocardial infarction.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1962 to April 
1964. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for myocardial infarction.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
myocardial infraction. In a March 1964 report of medical 
history, in conjunction with the veteran's separation 
examination, the veteran denied having shortness of breath, 
chest pain or pressure, high blood pressure, or heart 
palpitations or pounding.  However, the examiner noted on the 
clinical evaluation that the veteran had a Grade I systolic 
murmur, right second intercostal space, and diagnosed him as 
having a physiologic murmur.  In a statement dated in January 
2003, a private physician stated that the veteran's "current 
heart condition may or may not have been related to his 
military service."  The veteran, however, has not been 
afforded a VA examination to determine if the veteran's 
myocardial infarction is etiologically related to any 
clinical finding in service.

In a November 2002 statement the veteran noted that he had 
seen several doctors for his heart condition.  However, he 
indicated that many of the physicians have died or retired 
and the records are no longer available.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for cardiovascular 
disease since his discharge from service, 
to include records from Dr. Iftikhar 
Ahmad, M.D. (St. Anthony Professional 
Building, 608 N.W. 9th St, Oklahoma City, 
OK 73102).  The veteran should not list 
any physicians from whom he has already 
stated that records are not available.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.  

2.  The veteran should then be afforded a 
VA examination by a specialist in 
cardiology, if available, to determine 
the nature and etiology of his myocardial 
infarction.  All necessary tests should 
be performed.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
myocardial infarction is related to 
service, to include the heart murmur 
found at the time of the separation 
examination.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  Thereafter, the RO should 
readjudicate the service connection issue 
on appeal.  If the benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.
		
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


